IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Colonial Park Care Center, LLC,         :
                        Petitioner      :
                                        :
                  v.                    :     Nos. 1604 and 1605 C.D. 2014
                                        :
Department of Public Welfare,           :
                       Respondent       :


                                     ORDER


                  AND NOW, this 17th day of September, 2015, IT IS HEREBY
ORDERED that the above-captioned opinion filed July 21, 2015, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.




                                      ________________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Judge